Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is to correct dependency renumbered claims 1-6 (original claims 16-18, 20, and 30-31) on subsequent renumbered claim 11 (original claim 36) as presented in a Notice of Allowance issued on 12/08/2021. Examiner discussed required correction with the applicant in telephone interview held on 01/07/2022 and an interview summary of which is attached herewith. 
Applicant filed a supplemental amendment on 10/29/2021 amending claims 16-18, and 20; canceling claim 14 and claims 21-28; and adding new claims 29-36 overlapping the claim 29 as a new claim which has already been presented on prior applicant’s response filed on 07/09/2021. The Notice of Allowance issued on 12/08/2021 renumbered the claims 29-36 presented on the supplemental amendment as claims 30-37 with the claim 29 submitted on 07/09/2021 as cancelled. Therefore, the claims 16-18, 20 and 30-37 are pending.

EXAMINER’S AMENDMENT
Examiner amendments include undo renumbering claims 29-36 as claims 30-37 in the notice of allowance issued on 12/08/2021 and cancel the claim 29 and reenter the canceled claim 29 as a new claim 37 in this corrected Notice of allowance. Therefore, the claims 16-18, 20 and 30-37 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

	The application has been amended as follows:

1-15. 	(Canceled)
16.	 (Previously Amended). The apparatus according to claim 36, wherein said logic unit is configured to communicate a control signal for a flow of energy in concordance with a predetermined amount of energy to said control system. 
17.	 (Previously Amended). The apparatus according to claim 36, wherein said logic unit comprises a user interface configured to enable a user to configure the apparatus. 
18.	 (Previously Amended). The apparatus according to claim 36, wherein said logic unit is configured to acquire parameters relevant to a control of said control unit from a database. 
19. 	(Canceled). 
20.	 (Previously Amended). The apparatus according to claim 36, further comprising a blockchain storing a data record relating to the transaction, the data record containing a hash value for a data record relating to a preceding transaction. 
21-28. (Canceled). 
29.	(Canceled) 
30. 	(Previously Presented) The apparatus according to claim 36, wherein said logic unit is configured to communicate to said transaction unit at least one of the following items of information: 
a report of the expected amount of energy available for supply;
a supply period;
a supply duration;
a supplied amount;
a location;
a price; and/or
a type of production. 
31.	(Previously Presented) The apparatus according to claim 30, wherein the items of information are sent from said logic unit to said transaction unit if the energy is to be taken, in order to define an offer, in order to configure a search for and/or a selection of a transaction, or if the amount of energy is to be supplied. 
32.	(Previously Presented) The apparatus according to claim 30, wherein said transaction unit is configured to transmit information pertaining to a concluded transaction to said logic unit, wherein the information concerning when the amount of energy is to be supplied or to be taken comprises at least one of the following items of information:
a confirmation of conclusion of an agreement;
a supply period;
a supply duration;
a supplied amount;
a location;
a price; and/or
a type of production. 

33.	(Previously Presented) A network system for transferring electrical energy to and from a small producer network having at least one energy producer and at least one energy consumer, the network system comprising:
at least one energy user having an electrical connection;
an energy producer connected to said electrical connection of said energy user for transmitting electrical energy; 
a transaction unit communicatively connected to said at least one energy user, said transaction unit being configured to negotiate with the at least one energy user and/or define a transaction for a prescribed amount of energy;
a measuring system having at least one sensor for measuring an amount of energy that is supplied to, or taken from, the producer network;
a control system having a controller in communication with said measuring system and configured to control a transfer of electrical energy to and from a small producer network having the energy producer and the at least one energy consumer;
a logic unit connected via a data line to said transaction unit and being configured to communicate with said control system and with said transaction unit, said logic unit being configured to produce a forecast about energy required or available in the small producer network and to transmit the forecast to said transaction unit, the forecast defining the predetermined amount of energy and the forecast being based on additional information about specific time intervals or time periods at which an electric vehicle is typically charged and/or household machines are typically operated;
said transaction unit being configured, upon receiving confirmation about the transaction from the at least one energy user, to transmit information regarding a concluded transaction to said logic unit via said data line; and
said logic unit being configured to actuate said control system based on the transaction, and said control system being configured to supply or take the prescribed amount of energy based on the transaction for the prescribed amount of energy negotiated by said transaction unit; and
wherein the amount of energy arranged in the transaction is taken via the electrical cable and is supplied to the at least one energy user via said electrical cable.

34.	(Previously Presented) A method for controlling a transfer of electrical energy to and from a small producer network, the producer network having at least one energy producer and at least one energy consumer, the method comprising:
by a transaction unit communicating between the energy producer and the energy consumer and negotiating and/or defining a transaction for a prescribed amount of energy;
by a logic unit producing a forecast about energy required or available in the small producer network, the forecast defining a predetermined amount of energy and the forecast being based on additional information about specific time intervals or time periods at which an electric vehicle is typically charged and/or at which a household machine is typically operated measuring, by a measuring system, an amount of energy being supplied to, or taken from, the producer network;
receiving, by the transaction unit, a confirmation about the transaction from the energy producer or the energy consumer, and transmitting information regarding a concluded transaction to the logic unit via a data line; and
controlling, by a control system that is connected to the transaction unit and to the logic unit, a transfer of the prescribed amount of energy via an electrical cable based on the transaction for the prescribed amount of energy determined in the transaction.
35.	(Previously Presented) The method according to claim 34, which comprises controlling the transfer of energy under a modulation of a logic unit in communication with the control system.

36.	(Previously Presented) An apparatus for controlling a transfer of electrical energy to and from a small producer network having at least one energy producer and at least one energy consumer, the apparatus comprising:
a transaction unit for communicating with at least one electronic energy trade prospect, said transaction unit being configured to negotiate and/or define a transaction for a prescribed amount of energy;
a measuring system having at least one sensor for measuring an amount of energy that is supplied to, or taken from, the producer network;
a control system having a controller with a driver circuit in communication with said measuring system and configured to supply or take the prescribed amount of energy via an electrical cable;
a logic unit connected via a data line to said transaction unit and being configured for communication with said controller of said control system and with said transaction unit, said logic unit being configured to produce a forecast about energy required or available in the small producer network and transmitting the forecast to said transaction unit, the forecast defining the predetermined amount of energy and the forecast being based on additional information about specific time intervals or time periods at which an electric vehicle is typically charged and/or household machines are typically operated;
said transaction unit being configured, upon receiving confirmation about the transaction from the energy trade prospect, to transmit information regarding a concluded transaction to said logic unit via said data line; said logic unit being configured to actuate said control system based on the transaction and said control system being configured to supply or take the prescribed amount of energy based on the transaction for the prescribed amount of energy negotiated by said transaction unit.
37.	(New) The apparatus according to claim 36, wherein said measuring system is configured to communicate the amount of energy supplied or taken to said logic unit. 



Reasons for Allowance
With regards to claim 33, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “a transaction unit communicatively connected to said at least one energy user, said transaction unit being configured to negotiate with the at least one energy user and/or define a transaction for a prescribed amount of energy; a control system having a controller in communication with said measuring system and configured to control a transfer of electrical energy to and from a small producer network having the energy producer and the at least one energy consumer; a logic unit connected via a data line to said transaction unit and being configured to communicate with said control system and with said transaction unit, said logic unit being configured to produce a forecast about energy required or available in the small producer network and to transmit the forecast to said transaction unit, the forecast defining the predetermined amount of energy and the forecast being based on additional information about specific time intervals or time periods at which an electric vehicle is typically charged and/or household machines are typically operated; said transaction unit being configured, upon receiving confirmation about the transaction from the at least one energy user, to transmit information regarding a concluded transaction to said logic unit via said data line; and said logic unit being configured to actuate said control system based on the transaction, and said control system being configured to supply or take the prescribed amount of energy based on the transaction for the prescribed amount of energy negotiated by said transaction unit; and wherein the amount of energy arranged in the transaction is taken via the electrical cable and is supplied to the at least one energy user via said electrical cable“ in a system and method for trading electrical energy between small producers and end users.
The reasons for allowance for all the other independent claims is the same as set forth for claim 33 above because it includes same/similar limitation indicated above for the reasons for allowance. 
Discussion 
The applicant's remarks filed in response dated May 9, 2021 has been fully considered. The claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of private end users having no direct influence on present energy suppliers or on the pricing for an energy market unable to reflect their present or planned demand in the market-based availabilities of regional or cross-regional electrical energy providing optimum consumption/price (see Specification: page 1, lines 12-28). The combination order of elements of the claim provide technology-based solution of improved transmission of energy and negotiation condition or transmission of energy, greater flexibility of obtaining or delivering energy to end user, providing control for supplying and taking of energy to and from small producers network allowing energy produced to be supplied and/or sold and/or transmitted without requiring a cross-regional  transmission system operator as a participant in the trade (see specification, page 2, lines 4-25). The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility 
As per cited/searched prior arts, the notable prior art of Stocker et al. disclosed generation of supply chain medium transaction agreement of generation energy supply between entities by peer-to-peer network (see abstract).The prior art of Terano  et al. disclosed control of measuring system to supply energy  (see column 9, lines 12-27). The non-patent literature of Depart of Energy disclosed Home renewable energy system (see page 1). The International claims 16-18, 20 and 30-37 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                       01/13/2022